I N THE COURT OF APPEALS OF TENNESSEE        FILED
                                          EASTERN SECTI ON
                                                                       October 3, 1996

                                                                     Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk



ELM  ER RI CHARDSON, I ndi vi du a l l y, )         KNOX COUNTY
a n d a s Sur vi vi ng Spous e of             )     03A01- 9602- CV- 00049
Go l d i e H. Ri c ha r ds on, De c e a s e d )
                                              )
         Pl a i nt i f f - Appe l l e e       )
                                              )
                                              )
         v.                                   )     HON. HAROLD W M
                                                                 I BERLY,
                                              )     J UDGE
                                              )
CI TY OF KNOXVI LLE                           )
                                              )     AFFI RMED AS MODI FI ED
         De f e nda nt - Appe l l a nt        )     a nd REMANDED




SHARON E. BOYCE OF KNOXVI LLE FOR APPELLANT

J OHN T. J OHNSON, J R. , OF KNOXVI LLE a nd BI LL FAI N OF SEYMOUR FOR
APPELLEE




                                           O P I N I O N




                                                                    Godda r d, P. J .




                 The Ci t y of Knox vi l l e a ppe a l s j udgme nt s r e nde r e d i n

f a v o r o f El me r Ri c ha r ds on, s ur vi vi ng s pous e of Gol di e H.

Ri c h a r d s on, f or pe r s ona l i nj ur i e s r e c e i ve d by hi m a nd t he

wr o n g f u l de a t h of hi s wi f e i n t he a mount of $30, 000, a nd

$ 1 3 0 , 0 0 0, r e s pe c t i ve l y.
                The Ci t y r a i s e s t he f ol l owi ng t hr e e i s s ue s :



         I.     WHETHER THE TRI AL COURT ERRED I N FI NDI NG THAT THE
                CI TY OF KNOXVI LLE W 60 PERCENT AT FAULT AND THE
                                      AS
                UNKNOW DRI VER AND DRI VER, ELAI NE W
                       N                              ASHAM W HALEY
                WERE J OI NTLY 4 0 PERCENT AT FAULT.

         II.    WHETHER THE TRI AL COURT ERRED I N FI NDI NG THAT THE
                CI TY OF KNOXVI LLE W NOT I M UNE FROM SUI T UNDER
                                     AS      M
                TENNESSEE CODE ANNOTATED SECTI ON 29- 20- 203.

         III. WHETHER THE TRI AL COURT ERRED I N ALLOW NG THE
                                                       I
              TESTI MONY OF DR. GARY LETHCO AS TO THE CAUSE OF
              GOLDI E RI CHARDSON' S DEATH UNDER TENNESSEE RULE OF
              EVI DENCE 7 03.



                The a c c i de nt gi vi ng r i s e t o t hi s s ui t oc c ur r e d on J un e

8 , 1 9 9 2 , whe n a n a ut omobi l e be i ng ope r a t e d by El a i ne W s ha m
                                                                           a

W a l e y , c r a s he d t hr ough a f e nc e e nc l os i ng t he Ri c ha r ds ons '
 h

p r o p e r t y, vi ol e nt l y s t r uc k t he f r ont por c h of t he i r r e s i de nc e

wh e r e t he y we r e s i t t i ng, knoc ki ng down a br i c k wa l l e nc l os i ng t h e

p o r c h a nd s howe r i ng br i c k on t he m.       Bot h we r e i nj ur e d a nd M s .
                                                                                      r

Ri c h a r d s on di e d one mont h l a t e r , on J ul y 8, 1992.



                The Ri c ha r ds ons '   r e s i de nc e s i t s a t t he i nt e r s e c t i on o f

Hi g g i n s Ave nue , whi c h r uns ge ne r a l l y i n a nor t h a nd s out h

d i r e c t i on, a nd Young Hi gh Pi ke , whi c h r uns ge ne r a l l y i n a n e a s t

a n d we s t di r e c t i on.   Toml i ns on St r e e t , whi c h r uns i n a nor t h a n d

s o u t h d i r e c t i on, i nt e r s e c t s Young Hi gh Pi ke , j us t e a s t of Hi gg i n s

Av e n u e .   ( Se e a ppe ndi x. )



                Pr i or t o t he t i me of t he a c c i de nt , a bout 10: 45 a . m. , i t

h a d b e e n r a i ni ng h e a vi l y a nd t he s t r e e t s we r e we t .    M . W l ey
                                                                                 s   ha



                                                 2
wa s r e t u r ni ng t o he r home , t r a ve l i ng i n a we s t e r l y di r e c t i on o n

Yo u n g Hi gh Pi ke , whi c h ha s a 30 mi l e - pe r - hour s pe e d l i mi t .            Sh e

wa s t r a ve l i ng a t a ppr oxi ma t e l y 25 mi l e s pe r hour , i nt e ndi ng t o

t u r n r i ght ont o Hi ggi ns Av e nue .            As s he a ppr oa c he d Hi ggi ns ,

a n o t h e r c a r , whos e dr i ve r wa s ne ve r i de nt i f i e d, r e l yi ng upon M .
                                                                                         s

W a l e y ' s r i ght t ur n s i gna l , whi c h s he ha d a c t i va t e d, pul l e d i nt o
 h

Yo u n g Hi gh Pi ke , i nt e ndi ng t o t ur n l e f t a nd t r a ve l i n a n e a s t e r l y

d i r e c t i on.     Al t hough M . W l e y i s uns ur e a bout t he move me nt o f
                                  s   ha

h e r c a r , t he mos t r e a s ona bl e e xpl a na t i on i s t ha t of f e r e d by a n

e mp l o y e e of t he Ci t y' s Tr a f f i c Engi ne e r i ng De pa r t me nt t ha t M .
                                                                                       s

W a l e y dr ove he r ve hi c l e of f t he r i ght s i de of t he r oa d, t he n
 h

o v e r c o r r e c t e d, c r os s i ng t he r oa d, dr i vi ng t hr ough t he f e nc e , a n d

t h e n i n t o t he br i c k wa l l e nc l os i ng t he por c h.



                    The a r e a e nc ompa s s i ng t he i nt e r s e c t i on of Young Hi gh

Pi k e a n d Hi ggi ns Ave nue ha d be e n t he s c e ne of a numbe r of

a c c i d e nt s , whi c h a r e a c c ur a t e l y s e t out i n M . Ri c ha r ds on' s
                                                                   r

br i e f :



                  Be t we e n J a nua r y 1, 1986 a nd J une 8, 1992, t he r e
         we r e t we nt y a ut omobi l e a c c i de nt s i n t he i mme di a t e
         v i c i ni t y o f t he i nt e r s e c t i on whe r e t he a c c i de nt
         o c c ur r e d out of whi c h t hi s l a ws ui t a r i s e s .      On Oc t obe r
         2 0 , 1987, a ve hi c l e c r a s he d i nt o t he f e nc e a t t he
         p r ope r t y whi c h ul t i ma t e l y t he Ri c ha r ds ons pur c ha s e d.
         Th e Ri c ha r ds ons pur c h a s e d t he s ubj e c t pr ope r t y i n t he
         s p r i ng of 1990.        I n M y 1990, a not he r ve hi c l e r a n of f
                                          a
         t h e r oa d i nt o t he Ri c ha r ds ons ' ya r d a nd knoc ke d down a
         f e nc e .    On M y 18, 1991, a mot or c yc l e s t r uc k a f e nc e on
                             a
         t h e Ri c ha r ds ons ' pr ope r t y.       On Nove mbe r 10, 1991, a
         mo t or c yc l e e nc r oa c he d upon t he Ri c ha r ds ons ' pr ope r t y
         a n d t he dr i ve r wa s ki l l e d.        On M y 21, 1992, a not he r
                                                           a
         v e hi c l e s t r uc k t he Ri c ha r ds ons ' f e nc e a nd c r a s he d i nt o
         t h e Ri c ha r ds ons ' a ut omobi l e , whi c h wa s pa r ke d i n t he
         d r i ve wa y.

                                                  3
                M . W l e y d e s c r i be s t he a c c i de nt a nd he r a c t i ons a s
                 s   ha

f o l l ows :



                Q.         And t ha t da y wha t we r e you goi ng t o do?

                  A.     W l l , I wa s goi ng ba c k
                          e                               a nd t ur n on Hi ggi ns ,
        b u t a c a r pul l e d out i n f r ont of        me , a nd I gue s s I
        p r e t t y we l l muc h pa ni c ke d whe n i t     pul l e d out i n f r ont
        o f me , a nd I pr oba bl y t ur ne d a l i       t t l e bi t t oo s ha r p.

               Q.    Do you r e me mbe r whe n you we nt up on t he r i ght
        s i de of Hi ggi ns up i n t he gr a s s wi t h your c a r ?

                 A.      Pr e t t y we l l muc h s o.      I mus t ha ve hi t my
        b r a ke s , ' c a us e I s t a r t e d s l i di ng.

               Q.    The n wha t ha ppe ne d a f t e r t ha t , a f t e r you got
        u p i n t he gr a s s on t h e r i ght s i de of Hi ggi ns - -

                A.         I h i t t he f e nc e .

               Q.       You' r e t a l ki ng a bout t he f e nc e on Hi ggi ns a t
        t h e Ri c ha r ds ons ' hous e ?

                 A.        Ye s .    And t he l a s t t hi ng I r e me mbe r goi ng
        o v e r t hi s ,     but whe ne ve r I di d t ha t e vi de nt l y I f r oz e ,
        a n d I mus t        ha ve s t i l l ha d my f oot on t he br a ke , a nd I
        c o nt i nue d     t o s l i de .   I mus t ha ve ha d my f oot on t he
        b r a ke a nd      t he ga s a t t he s a me t i me , be c a us e I c ont i nue d
        t o s l i de i     nt o t he hou s e .

                . . . .

                 Q.    I be l i e ve a t your de pos i t i on you dr e w a
        d i a gr a m, Exhi bi t 1 t o your de pos i t i on, s howi ng t he
        o t he r c a r t ha t pul l e d out i n f r ont of you on Young Hi gh
        Pi ke ?

                  A.     Uh- huh.     Be c a us e I wa s t r yi ng t o ma ke t he
        t u r n, a nd I gue s s I got s c a r e d, a nd whe ne ve r I ma de
        t h a t t ur n, s he pul l e d out i n f r ont of me a nd I wa s
        ma ki ng my t ur n.        And I t hi nk wha t I di d wa s , i ns t e a d of
        h i t t i ng my br a ke s , I t hi nk I wa s he r e , mus t ha ve s l i d
        o v e r he r e .   The r e ' s a - - i t ' s - - I don' t know wha t you
        wo ul d c a l l i t , i t ' s l i ke a hump i n t he r oa d, a nd i t ' s
        r i ght a r ound t hi s a r e a r i ght he r e , a bout r i ght i n t he
        c e nt e r of t hi s a r e a , a nd t ha t ' s whe n my c ont r ol a r m on
        my c a r br oke , a nd I l os t c ompl e t e c ont r ol of my c a r .



                                                     4
                    The Ci t y ha d a mpl e not i c e of t he ha z a r d a nd ha d be e n

r e p e a t e dl y r e que s t e d by t he Ri c ha r ds ons '                     da ught e r t o t a ke

c or r e c t i ve me a s ur e s .



                    Tur ni ng t o t he i s s ue s on a ppe a l , i t a ppe a r s , a s a l r e a d y

n o t e d , t ha t M . W l e y wa s s t a r t l e d by t he ve hi c l e pr oc e e di ng
                    s   ha

f r o m Hi ggi ns i nt o Young Hi gh Pi ke , dr ove he r ve hi c l e of f t he

r i g h t e dge of t he pa ve me nt a nd ove r c or r e c t e d, dr i vi ng t hr ough

t h e f e n c e i nt o t he por c h.                  She , he r s e l f , a dmi t t e d t ha t s he

p a n i c k e d a nd pr e s s e d bot h t he ga s a nd br a ke pe da l s .                                    She a l s o

p l e a d e d gui l t y t o " dr i vi ng t oo f a s t f or t he r oa d c ondi t i ons , " a n d

p a i d a f i ne .



                    Al t hough t he Tr i a l Cour t di d not s e t t he da ma ge s

s u s t a i n e d by M . Ri c ha r ds on i ndi vi dua l l y a nd a s s ur vi vi ng s pou s e ,
                      r
                                                                                        1
h e g r a n t e d j udgme nt s of $30, 000 a nd $130, 00,                                    r e s pe c t i ve l y.       We

c a l c u l a t e f r om t hi s t ha t t he t ot a l da ma ge s he f ound a s t o M .
                                                                                   r

Ri c h a r d s on' s pe r s ona l i nj u r y c l a i m wa s $50, 000, a nd a s t o hi s
                                                                      2
c l a i m a s s ur vi vi ng s pous e $217, 000.



                    The s t a nda r d of r e vi e w f or a t r i a l c our t ' s

d e t e r mi na t i on of t he c ompa r a t i ve f a ul t of t hos e i nvol ve d i n a n

a c c i d e nt i s n ot e nt i r e l y c l e a r .                  I n W i ght v. Ci t y of Knoxvi l l e ,
                                                                         r




           1
                    $ 1 3 0 , 0 0 0 i s t h e ma x i mu m a l l o wa b l e u n d e r p r e s e n t   l a w.

           2
                       No c o mp l a i n t i s ma d e t h a t t h e t o t a l   a mo u n t   of   d a ma g e s f o u n d b y t h e
Co u r t   ( $ 5 0 , 0 0 0 a n d $ 2 1 7 , 0 0 0 ) wa s e x c e s s i v e .

                                                                5
8 9 8 S. W 2d 177, 181 ( Te nn. 1995) , t he Supr e me Cour t a ddr e s s e d t h e
          .

q u e s t i o n a s f ol l ows :



                  Al t hough i t i s t r ue t ha t t he t r i e r of f a c t ha s
         c ons i de r a bl e l a t i t ude i n a l l oc a t i ng pe r c e nt a ge s of
         f a ul t t o n e gl i ge nt pa r t i e s , s e e e . g. , M r t i n v.
                                                                      a
         Bu s s a r t , 292 M nn. 29, 193 N. W 2d 134 ( 1971) , a ppe l l a t e
                               i                        .
         c o ur t s ma y a l t e r t hos e f i ndi ngs i f t he y a r e c l e a r l y
         e r r one ous .    Be c a us e t hi s c a s e wa s t r i e d wi t hout a j ur y,
         o u r r e vi e w of t he i s s ue s of f a c t i s de novo on t he
         r e c or d of t he t r i a l c our t .      Howe ve r , we mus t pr e s ume
         t ha t t he t r i a l c our t ' s f i ndi ngs we r e c or r e c t unl e s s t he
         p r e ponde r a nc e of t he e vi de nc e i s ot he r wi s e .         Te nn. Code
         An n. § 27- 3- 103; Te nn. R. App. P. 13( d) .



                  Thi s a ppe a r s t o s ugge s t t wo di f f e r e nt s t a nda r ds .      On e

" c l e a r l y e r r one ous , " a nd t he ot he r t he t r a di t i ona l non- j ur y

s t a n d a r d, whi c h i s a r e vi e w de novo wi t h a pr e s umpt i on of

c or r e c t ne s s " u nl e s s t he pr e ponde r a nc e of t he e vi de nc e i s

o t h e r wi s e . "   Rul e 13( d) , Te nne s s e e Rul e s of Appe l l a t e Pr oc e dur e .



                  W i ght quot e s f r om M r t i n v. Bus s e r t , 193 N. W 2d 134
                   r                       a                                 .

( M n n . 1 971) , whe r e i n t he Supr e me Cour t of M nne s ot a s t a t e d i t s
   i                                                     i

s t a n d a r d of r e vi e w t o be t he f ol l owi ng ( a t pa ge 139) :



                  Upon a r e vi e w of a j ur y' s a ppor t i onme nt of
         n e gl i ge nc e b e t we e n t or t f e a s or s . . . we wi l l not
         s u bs t i t ut e our j udgme nt f or t ha t of t he j ur y unl e s s
         t h e r e i s no e vi de nc e r e a s ona bl y t e ndi ng t o s us t a i n t he
         a p por t i onme nt or t he a ppor t i onme nt i s ma ni f e s t l y a nd
         p a l pa bl y a ga i ns t t he we i ght of t he e vi de nc e .


                  I t woul d be not e d t ha t t he M nne s ot a c a s e wa s a j ur y
                                                     i

c a s e , whi l e W i ght wa s non- j ur y.
                   r                                  W a c c or di ngl y c onc l ude t ha t i n
                                                       e

n o n - j u r y c a s e s t he pr ope r r ul e i s s e t out i n Rul e 13( d) , a nd a l s o

b e l i e v e t ha t i n j ur y c a s e s t he r ul e i s t he t r a di t i ona l one - -

ma t e r i a l c r e di bl e e vi de nc e t o s uppor t t he ve r di c t .

                                                  6
               I n r e a c hi ng our c onc l us i on, we a r e not unmi ndf ul of t wo

c a s e s b y t he W s t e r n Se c t i on of t hi s Cour t , Ni c hol s e t a l . v.
                    e

M t r o p o l i t a n Gove r nme nt of Na s hvi l l e a nd Da vi ds on Count y , f i l e d
 e

i n Na s h vi l l e on J ul y 12, 1996, a nd Gr i ggs v. J a me s P. M xon a n d
                                                                      i

o t h e r s , f i l e d i n J a c ks on o n Augus t 6, 1996, bot h of whi c h a dop t

t h e c l e a r l y e r r one ous s t a nda r d.       W be l i e ve , a s a l r e a dy not e d,
                                                        e

h o we v e r , t ha t our Supr e me Cour t , a t l e a s t i ns of a r a s non- j ur y

c a s e s a r e c onc e r ne d, i nt e nde d t o a ppl y t he s t a nda r d s e t out i n

Ru l e 1 3 ( d) of t he Te nne s s e e Rul e s of Appe l l a t e Pr oc e dur e .



               I n l i ght of M . W l e y' s t e s t i mony he r e i nbe f or e s e t
                               s   ha

o u t , a n d t he f a c t t ha t s he ha d l i ve d i n t he vi c i ni t y e i ght or

n i ne y e a r s a nd wa s i nt i ma t e l y f a mi l i a r wi t h t he i nt e r s e c t i on, we

c o n c l u d e t ha t upon a ppl yi n g t he pr e ponde r a nc e of t he e vi de nc e

r u l e t o t hi s i s s ue , t ha t t he ne gl i ge nc e of M . W l e y a nd t he
                                                              s   ha

u n k n o wn dr i ve r wa s gr e a t e r t ha n t ha t of t he Ci t y, a nd t ha t 60

p e r c e n t of t he ne gl i ge nc e s houl d be a t t r i but e d t o M . W l e y a n d
                                                                         s   ha

t h e u n k nown dr i ve r a nd 40 pe r c e nt t o t he Ci t y.



               Apr opos of t he Ci t y' s s e c ond i s s ue , T. C. A. 29- 20- 203,

a s p e r t i ne nt t o t hi s a ppe a l , pr ovi de s t he f ol l owi ng:



                29- 20- 203.        Re moval of i m uni t y f or i nj ur y f r om
                                                      m
       uns af e s t r e e t s a nd hi ghways - - Not i c e r e qui r e d. - - ( a )
       I mmuni t y f r om s ui t of a gove r nme nt a l e nt i t y i s r e move d
       f o r a ny i nj ur y c a us e d by a de f e c t i ve , uns a f e , or
       d a nge r ous c ondi t i on of a ny s t r e e t , a l l e y, s i de wa l k or
       h i ghwa y, owne d a nd c ont r ol l e d by s uc h gove r nme nt a l
       e nt i t y.    " St r e e t " o r " h i ghwa y" i nc l ude s t r a f f i c c ont r ol
       d e vi c e s t he r e on.

                 ( B) Thi s s e c t i on s ha l l not a ppl y unl e s s
       c o ns t r uc t i ve a nd/ or a c t ua l not i c e t o t he gove r nme nt a l
       e n t i t y of s uc h c ondi t i on be a l l e ge d a nd pr ove d i n


                                                   7
       a d di t i on t o t he pr oc e dur a l not i c e r e qui r e d by § 29- 20-
       3 0 2 [ r e pe a l e d] .



              The Ci t y a r gue s t ha t t he e vi de nc e pr e ponde r a t e s a ga i n s t

t he Tr i a l Cour t ' s f ol l owi ng f i ndi ngs r e l a t i ve t o t he s t a t ut e :



                 THE COURT: At t he e nd of t he t r i a l on t hi s I a s ke d
       f o r s ome t i me t o r e vi e w a l l t he e vi de nc e a nd e xhi bi t s ,
       a n d i t t ook a l l da y, a nd t he a ut hor i t i e s t ha t we t a l ke d
       a b out .       And of c our s e wha t we ha ve i s a s i t ua t i on whe r e
       t h e pl a i nt i f f s a r e s e e ki ng r e c ove r y ba s e d on a t he or y
       t h a t t he Ci t y ma i nt a i ne d de f e c t i ve a nd uns a f e s t r e e t s ,
       s p e c i f i c a l l y t hi s i nt e r s e c t i on i n f r ont of t he hous e
       wh e r e t he p l a i nt i f f s l i ve d.

                The de f e nda nt , of c our s e , de ni e d t ha t t he r e wa s
       a n y uns a f e or de f e c t i ve c ondi t i on of t he s t r e e t s t he r e ,
       c l a i me d i mmuni t y, a nd i n a ny e ve nt , c ont e nde d t ha t t he
       c a us e of t he i nc i de nt wa s s ol e l y t he ne gl i ge nc e of t he
       d r i ve r s i nvol ve d i n t hi s pa r t i c ul a r i nc i de nt .       The
       e v i de nc e s howe d t ha t t hi s wa s a n ol d pa r t of t own, ol d
       i nt e r s e c t i on c ons i s t i ng of na r r ow s t r e e t s , t h a t i t we nt
       o f f a t wha t woul d be c ons i de r e d t oda y odd a ngl e s .              And
       t ha t t hi s i nt e r s e c t i on, a t t he t i me of t hi s i nc i de nt ,
       wa s e xpe r i e nc i ng i nc r e a s e d t r a f f i c due t o c ons t r uc t i on
       o f a s hoppi ng c e nt e r a nd s ome ot he r f a c t or s t ha t we
       we nt ove r i n t r i a l .

                 Af t e r r e vi e wi ng a l l t he e vi de nc e , t he Cour t
       c o nc l ude s t ha t t hi s i nt e r s e c t i on wa s one t ha t I t hi nk
       c o ul d be be s t de s c r i be d a s a n i nt e r s e c t i on whe r e
       v e hi c l e s we r e l i ke l y t o ge t i n t r oubl e ; a nd i f a
       v e hi c l e di d ge t i n t r oubl e , f or wha t e ve r r e a s on, t ha t
       v e hi c l e wa s l i ke l y t o wi nd up i n pl a i nt i f f s ' ya r d or on
       p l a i nt i f f s ' pr ope r t y, a nd t ha t ha ppe ne d s e ve r a l t i me s
       b e f or e .      Now, t he be s t e xpl a na t i on of t he r e a s on f or
       t h i s , I t hi nk, wa s c o nc l ude d i n wi t ne s s Bl a c k' s
       t e s t i mony, whe r e he s a i d t ha t t hi s wa s a ve r y c onf us i ng
       i n t e r s e c t i on, a nd t ha t a nyone a ppr oa c hi ng t ha t
       i n t e r s e c t i on r e a l l y ha d no gui da nc e a s t o whe r e t he y
       s h oul d be or whe r e ot he r c a r s s houl d be .           And t ha t t hi s
       t y pe of a c c i de nt , t he one t ha t oc c ur r e d he r e , wa s t he
       t y pe of a c c i de nt t ha t woul d l i ke l y r e s ul t f r om t hi s
       c o nf i gur a t i on, i f you wi l l , o f t he i nt e r s e c t i on.

               Now, t he Ci t y, t hr ough i t s wi t ne s s e s , ma de muc h of
       t h e f a c t t ha t t hi s p a r t i c ul a r a c c i de nt wa s not one t ha t
       h a d oc c ur r e d be f or e , a nd wa s not one t ha t woul d l i ke l y
       b e f or e s e e n.   As t o f or e s e e a bi l i t y, t he c our t s ha ve
       a d opt e d t e s t s c ont a i n e d i n t hi s c a s e , M Cl e na ha n ve r s us
                                                                    c
       Co ol e y, 806 S. W 2d 767, a nd t ha t c a s e c i t e d a n e a r l i e r
                               .
       c a s e of Ci t y of El i z a be t ht on ve r s us Sl ude r , a t 534

                                                 8
       S. W 2d 115.
             .               And t hos e c a s e s s t a nd f or t he pr opos i t i on
       t h a t e ve n wi t hout a ny pr e vi ous a c c i de nt oc c ur r i ng, i t ' s
       s u f f i c i e nt t ha t t he ha r m i n t he a bs t r a c t c oul d
       r e a s ona bl y be f or e s e e n.    As I s a i d, t he Cour t ha s
       c o nc l ude d f r om t he e vi de nc e i n t hi s c a s e t ha t t he
       s i t ua t i on wa s t ha t i t c oul d be f or e s e e n, t h a t i f
       a n ybody got i n di f f i c ul t y out t he r e t he y we r e l i ke l y t o
       e n d up i n pl a i nt i f f s ' pr ope r t y; a nd you woul d ge t i n
       d i f f i c ul t y out t he r e be c a us e of t he c onf us i ng na t ur e of
       t hi s i nt e r s e c t i on a nd t he na r r ow s t r e e t s a nd a l l t he
       o t he r t hi ngs t ha t ma de up t hi s pa r t i c ul a r i nt e r s e c t i on.

                 So t he r e s ul t s of my a na l ys i s of t hi s s i t ua t i on i s
       t h a t I f e e l t ha t t hi s wa s t he r e f or e a n uns a f e
       i n t e r s e c t i on, t ha t i t c oul d ha ve be e n c or r e c t e d, a nd
       a c t ua l l y t he p r oof i s , wi t h ve r y l i t t l e e f f or t a nd
       e x pe ns e , c or r e c t e d t o t he e xt e nt t ha t t hi s ki nd of a
       t h i ng, whe r e pe opl e c ome up t he r e a nd t he y ge t c onf us e d
       a b out who' s goi ng whe r e a nd r e a c t a c c or di ngl y, woul d
       n o t ha ve oc c ur r e d.       I n f a c t , I t hi nk t he pr oof i n t hi s
       c a s e i s t ha t a c t ua l l y whe n r e me di a l s t e ps we r e t a ke n
       t h a t no f ur t he r i nt r us i ve a c c i de nt s on t hi s pr ope r t y
       o c c ur r e d.

                 So we c onc l ude t he Ci t y i s not i mmune he r e ,
       b e c a us e t hi s i s s i mpl y a de f e c t i ve s t r e e t t ype
       s i t ua t i on.      The y ha d pl e nt y of not i c e .     The r e ' s no
       q u e s t i on a bout not i c e he r e .    The pl a i nt i f f s '
       r e pr e s e nt a t i ve , i f you wi l l , t h e i r da ught e r , t e s t i f i e d
       t h a t s he ha d c ompl a i ne d f or a pe r i od of t i me t o t he
       Ci t y.      I n f a c t , s a i d, you know i f s ome t hi ng i s not done
       h e r e s ome one i s goi ng t o c ome i n t he ya r d a nd hur t or
       i nj ur e o r k i l l my p a r e nt s .    Unf or t una t e l y, t h a t i s wha t
       h a ppe ne d.       The r e ' s not a que s t i on of not i c e he r e a t
       al l .



               Our r e vi e w of t h e r e c or d pe r s ua de s us t ha t t he Tr i a l

Co u r t c or r e c t l y f ound t he i nt e r s e c t i on i n que s t i on t o be uns a f e .



               As t o t he t hi r d i s s ue , t h e Ci t y i ns i s t s t ha t t he

d e p o s i t i on of M s . Ri c ha r ds on' s f a mi l y phys i c i a n, Dr . Le t hc o,
                       r

s h o u l d not ha ve be e n a dmi t t e d i nt o e vi de nc e .      Hi s t e s t i mony,

wh i c h o pi ne d t ha t M s . Ri c ha r ds on' s de a t h wa s c a us e d " f r om
                           r

ma s s i v e pul mona r y e mbol i , whi c h we r e br ought a bout by t he t r a u ma

t o h e r l owe r e xt r e mi t i e s . "



                                                9
                Thi s a s s e r t i on i s pr e di c a t e d upon t he Ci t y' s c ont e nt i o n

t h a t Dr . Le t hc o wa s r e l yi ng upon a de a t h c e r t i f i c a t e whi c h he d i d

n o t p r e p a r e a nd a n a ut ops y whi c h he di d not pe r f or m.            The Ci t y

a gr e e s a s a c ons e que nc e t he e vi de nc e l a c ke d a f ounda t i on whi c h,

i n a c c o r d wi t h Advi s or y Commi t t e e Comme nt s t o Rul e 703, t ha t t h e

f a c t s o n whi c h he ba s e d hi s opi ni on, we r e " r e a s ona bl y r e l i e d u p o n

b y e x p e r t s i n t he pa r t i c ul a r f i e l d. "



                Dur i ng Dr . Le t hc o' s de pos i t i on, t i me l y obj e c t i on wa s

ma d e b y c ouns e l f or t he Ci t y.          Howe ve r , i t a ppe a r s t ha t whe n t h e

d e p o s i t i on wa s of f e r e d i n e vi de nc e , c ouns e l f or t he Ci t y di d no t

c a l l t o t he Tr i a l Cour t ' s a t t e nt i on t he f a c t he wa s c ont i nui ng t o

r e l y u p on t he obj e c t i ons ma de whe n t he de pos i t i on wa s t a ke n.

Th i s , c oupl e d wi t h c ouns e l ' s f a i l ur e t o a dvoc a t e t hi s pos i t i on

d u r i n g he r c l os i ng a r gume n t pe r s ua de s us t ha t t hi s obj e c t i on wa s

wa i v e d a nd ma y n ot b e a pr e di c a t e f or e r r or be c a us e i t wa s ne ve r

b r o u g h t s pe c i f i c a l l y t o t h e a t t e nt i on of t he Tr i a l Cour t .



                For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s modi f i e d t o a wa r d M . Ri c ha r ds on a j udgme nt f or hi s
                                        r

p e r s o n a l i nj ur i e s i n t he a mount of $20, 000 ( 40 pe r c e nt of

$ 5 0 , 0 0 0 ) , a nd a s s ur vi vi ng s pous e t he s um of $86, 800 ( 40 pe r c e n t

o f $ 2 1 7 , 000) .   As modi f i e d, t he j udgme nt i s a f f i r me d a nd t he

c a u s e r e ma nde d f or t he c ol l e c t i on of t he j udgme nt s a nd c os t s

b e l o w.   Cos t s of a ppe a l a r e a dj udge d one - ha l f a ga i ns t t he Ci t y

a n d o n e - ha l f a ga i ns t M . Ri c ha r ds on.
                                  r



                                               _______________________________
                                               Hous t on M Godda r d, P. J .
                                                          .


                                                  10
CONCUR:



_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                      11